DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims included in the prosecution are claims 1-21.

Applicants' arguments, filed 03/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1-4, 6-13 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (WO 2005/120597, Dec. 22, 2005) in view of Everland et al. (US 2010/0322908, Dec. 23, 2010).
Park discloses an injectable (i.e. flowable) allogenous filler processed into a particulate form in which each particle has a streamlined shape from 1.5 mm to 2.3 mm wide and 4 mm to 8 mm long. The filler provides enhances injection accuracy by virtue of the streamlined shape of the particles thereof, which facilitates the particles to pass through a syringe needle. By virtue of the particle width allowing the particles to individually pass through a 16- or 19- gauge needle, the filler provides even augmentation of the skin or soft tissue and increased augmentation. Also, by virtue of the particle length, the filler allows a treated site of the facial skin to move naturally (abstract). The filler particles have a thickness of about 1 mm (page 14, paragraph 71). When conventional powdered fillers are injected, their effect of soft tissue augmentation is maintained for as long as 10 weeks. In contrast, in the case of fillers having the shape and size according to this invention, a significant portion thereof is found to maintain their shapes as long as 32 weeks after the injection, and the augmentation effect is sustained for the same period (page 18, paragraph 90). The injectable allogenous filler is an acellular dermal matrix for removal of wrinkles and the correction of facial contours (page 1, paragraph 1). The allogenous dermal matrix is prepared by removing the epidermis and immunogenic cells in the dermis from the skin of the allogenous donor. 
Park differs from the instant claims insofar as not disclosing wherein the tissue filler is in the shape of a flake and is irregular. 
However, Everland et al. disclose a composition for augmentation of living tissue in a subject comprising a population of porous microparticles (abstract). In one embodiment the microparticles which form the population are irregular in shape (¶ [0094]). Microparticles which are irregular in shape may be characterized by showing an enhanced flow viscosity (as compared to an equivalent population of spherical or essentially spherical microspheres), and as such may be particularly useful in vivo, where it is desirable that the microparticles inserted are able to remain in the place of insertion and provide structural support and augmentation. It is also considered that such microparticles form matrices in vivo which are more stable in their interaction with the defect tissue surface, thereby providing a higher degree of mechanical robustness than equivalent spherical microspheres (¶ [0096]). Shapes of the irregular microparticles include flakes (¶ [0100]). The administration is via injection (¶ [0203]).
prima facie obvious to one of ordinary skill in the art to have formulated the acellular tissue fillers of Park as flakes in order to try to achieve effective soft tissue augmentation with fillers that are in the form of flakes since flakes are a known morphology for tissue fillers as taught by Everland et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the fillers of Park et al. as irregular shaped flakes since irregular shaped fillers provides enhanced flow viscosity, which is desirable for providing structural support and augmentation, and irregular shaped fillers provide a higher degree of mechanical robustness as taught by Everland et al. 
In regards to the dimensions recited in claims 1 and 21, since morphology of the filler affects soft tissue augmentation, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine effective dimensions for flakes used as fillers for soft tissue augmentation. 
In regards to instant claim 6 reciting wherein the size distribution of the tissue matrix flakes prevents undesirable migration of the flakes into area surrounding the implantation site, the instant specification discloses in paragraph [0029] wherein the large size of tissue, relative to smaller micronized tissue particles, prevents the undesirable migration of the tissue into the areas surrounding anatomic sites when implanted. Park discloses fillers with dimensions greater than 1 mm. Therefore, since fillers larger than micron size are known, fillers with a size distribution that prevents 
In regards to instant claims 7-12 reciting wherein the tissue matrix fragments are created using a process comprising applying a cryoprotectant solution is applied prior to freezing, wherein the cryoprotectant solution comprises 15-25% maltodextrin, and sterilizing the tissue matrix fragments, these claims are product-by-process claims. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process. See MPEP 2113. In the instant case, Park disclose an injectable (i.e. flowable) tissue filler and the instant claims recite a flowable tissue filler. Applying a cryoprotectant and a sterilizing the tissue filler does not change the structure of the tissue filler. Therefore, the claimed invention is still obvious from the teachings of Park. 
In regards to instant claim 18 reciting blending the tissue matrix flakes to form a slurry prior to implanting the tissue filler, Park discloses wherein the tissue fillers are rehydrated prior to injection and are admixed with fibrin and then injected. Thus, the tissue fillers of Park are blended when admixed with fibrin and form a slurry prior to implantation.
In regards to instant claim 19 reciting wherein the flakes in the slurry are loosely intertwined and fibrillar, the instant specification discloses in paragraph [0041] wherein tissue flakes become loosely intertwined fibrillar slurry when blended. Therefore, since 
In regards to instant claim 20 reciting wherein the tissue filler consists essentially of a group of small, irregularly sized and shaped tissue matrix flakes, it is not clear from the specification what the basic and novel characteristics of the claimed invention are. Absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). 

Response to Arguments
	Applicant argues that incorporating an irregular flake shape into Park would remove the streamlined shape and associated benefits described in Park. The benefits of the streamlined shape of Park would have motivated the skilled artisan to maintain the streamlined shape of the particles, rather than explore particles of irregular size and shape.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Park discloses wherein the morphology of the filler affects soft tissue augmentation. Park optimizes the dimensions of a filler in particulate form. However, fillers are also known to be in the form of flakes as taught by Everland et al. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the acellular tissue fillers of Park as flakes in order to try to achieve effective soft tissue augmentation with fillers that are in the form of flakes 

Applicant argues that Everland discusses the shape of polymeric microparticles, not filler composed of dermal tissue matrix as discussed in Park. Polymer and dermal tissue matrix are significantly different materials possessing significantly different properties. Therefore, it would not have been obvious for one of ordinary skill in the art to have applied the irregular flake shape of Everland to the filler of Park. 
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Everland does not disclose wherein the advantages of an irregular shape are due to the microparticles being polymeric. Everland discloses in paragraph [0096] wherein microparticles which are not essentially spherical or are irregular in shape may be characterized by showing an enhanced flow viscosity as compared to an equivalent population of spherical or essentially spherical microspheres. Thus, by disclosing wherein irregular shape has enhanced flow viscosity compared to spherical shape, it would have been obvious to one of ordinary skill in the art that the advantageous properties are derived from the shape and not from the microparticles being polymeric. Furthermore, Everland discloses in paragraph [0108] wherein the microparticles are not 

	Applicant argues that neither reference discusses a group of small, irregularly size sized and shaped tissue matrix flakes having a size distribution ranging from 2-3 mm in length, 2.2-3 mm in width, and 0.02-0.3 mm in thickness.
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, in regards to the dimensions recited in claims 1 and 21, since morphology of the filler affects soft tissue augmentation, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine effective dimensions for flakes used as fillers for soft tissue augmentation. 

	Applicant argues that Everland does not discuss flakes composed of tissue matrix.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Everland does not disclose wherein the advantages of an irregular flake is due to the microparticle being polymeric. 

Applicant argues that the claimed flakes are substantially larger in size than the microparticles of Everland.


2.	Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (WO 2005/120597, Dec. 22, 2005) in view of Everland et al. (US 2010/0322908, Dec. 23, 2010) and further in view of Pedrozo et al. (US 2010/0040687, Feb. 18, 2010).
	The teachings of Park and Everland et al. are discussed above. Park and Everland et al. do not disclose wherein the acellular dermal matrix is an acellular porcine dermal matrix.
	However, Pedrozo et al. disclose a tissue scaffold comprising an acellular tissue matrix (claim 1). The acellular tissue matrix is porcine dermal acellular tissue matrix (claim 18). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Park discloses an acellular dermal matrix. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated porcine dermal acellular tissue matrix into the composition of Park since it is a known and effective acellular dermal matrix as taught by Pedrozo et al. 
Response to Arguments
Applicant argues that Pedrozo does not cure the deficiencies of Park and Everland.
The Examiner submits that arguments with regards to Park and Everland are discussed above and are unpersuasive. Therefore, the rejection is maintained.

3.	Claims 7-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (WO 2005/120597, Dec. 22, 2005) in view of Everland et al. (US 2010/0322908, Dec. 23, 2010) and further in view of Owens et al. (US 2010/0272782, Oct. 28, 2010).
	Instant claims 7-12 have been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Park and Everland et al. will be interpreted as though it differ from the instant claims insofar as not disclosing wherein a cryoprotectant is applied to the tissue matrix flakes and wherein the tissue matrix flakes have been sterilized. 
However, Owens et al. disclose a tissue repair composition (abstract). The composition is in the form of a mesh and is made by incubating a plurality of fragments of an acellular tissue matrix (ATM) in an acidic solution to create a homogenous suspension of swollen ATM fragments. The homogenous suspension is then applied to a biocompatible mesh substrate to create a coated mesh substrate. The coated substrate is then dried to form the mesh composition (¶ [0005]). The ATM may be an acellular dermal matrix (¶ [0036]). The ATM can optionally be treated with a 
	It would have been prima facie obvious to one of ordinary skill in the art to have treated the acellular dermal matrix of Park with a 35% maltodextrin solution since treating acellular tissue matrix with a cryopreservation agent helps maintain the biological and structural properties of the matrix and a 35% maltodextrin solution is a cryopreservation agent as taught by Owens et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have sterilized the acellular dermal matrix of Park with gamma or e-beam radiation motivated by the desire to decrease the level of, or eliminate viable bacterial and/or fungi and/or infectious viruses as taught by Owens et al. 
	In regards to instant claim 11 reciting 15-25% maltodextrin, since maltodextrin is a cryopreservation agent, it would have been obvious to one of ordinary skill in the art to have optimized the amount of maltodextrin depending on the degree of cryopreservation desired. 

Response to Arguments
Applicant argues that Owens does not cure the deficiencies of Park and Everland.


4.	Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (WO 2005/120597, Dec. 22, 2005) in view of Everland et al. (US 2010/0322908, Dec. 23, 2010) and further in view of Bernstein (US 2007/0071729, Mar. 29, 2007) and Chu et al. (US 5,024,841, Jun. 18, 1991).
	The teachings of Park and Everland et al. are discussed above. Park and Everland et al. do not disclose hydrating the tissue matrix flakes in a solution comprising a bioactive substance.
	However, Bernstein discloses a method of treating various skin conditions, such as wrinkles, by injecting into tissue a filler material (abstract). The dermal filler may be combined in a suitable vehicle, which may include various active agents that achieve certain effects. For example, the vehicle may include one or more biologically active factors to aid in the healing, regrowth, stability or longevity of the natural tissue or aid in the stability or longevity of the dermal filler (¶ [0023]). Examples of the biologically active factors include epidermal growth factor (¶ [0024]). 
Chu et al. disclose collagen implants that are useful as wound healing matrices (col. 1, lines 53-54). Bioactive additives can be added to the implant by soaking the implant in a solution containing the bioactive agent (col. 2, lines 21-25). The wound healing implant serves as an effective sustained delivery vehicle for bioactive additives (col. 1, lines 62-64).  
prima facie obvious to one of ordinary skill in the art to have hydrated the tissue filler of Park in a solution with growth factors since growth factors aid in the healing, regrowth, stability or longevity of the natural tissue or aid in the stability or longevity of a dermal filler as taught by Bernstein and soaking a matrix in a solution containing therapeutic agents is a known and effective method of sustained delivery of therapeutic agents into the body as taught by Chu et al.  


Response to Arguments
Applicant argues that Bernstein and Chu do not cure the deficiencies of Park and Everland.
The Examiner submits that arguments with regards to Park and Everland are discussed above and are unpersuasive. Therefore, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 26 of copending Application No. 15/166,848 in view of Owens et al. (US 2010/0272782, Oct. 28, 2010) and Pedrozo et al. (US 2010/0040687, Feb. 18, 2010). The pending claims and copending claims both recite substantially the same tissue matrix flakes. The pending claims differ from the copending claims insofar as reciting implanting the tissue matrix flakes into an anatomical site and a flowable tissue filler. However, Owens et al. disclose a tissue repair composition (abstract). The composition is a biocompatible mesh composition comprising acellular tissue matrix fragments (claim 1) that is inserted in a cavity, gap, or space in a tissue (¶ [0098]). Thus, it would have been obvious to have inserted the tissue matrix flakes into an anatomical site in order to use the tissue matrix flakes to repair tissues as taught by Owens et al. Pedrozo et al. disclose wherein tissue scaffolds can be used in cosmetic injectable gel (¶ [0020]). Therefore, it would have been obvious to have formulated a flowable tissue matrix in order to use it in cosmetic injectable gels as taught by Pedrozo et al. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


s 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,375,513 in view of Owens et al. (US 2010/0272782, Oct. 28, 2010) and Pedrozo et al. (US 2010/0040687, Feb. 18, 2010).. The pending claims and copending claims both recite substantially the same tissue matrix flakes. The pending claims differ from the copending claims insofar as reciting implanting the tissue matrix flakes into an anatomical site and a flowable tissue filler. However, Owens et al. disclose a tissue repair composition (abstract). The composition is a biocompatible mesh composition comprising acellular tissue matrix fragments (claim 1) that is inserted in a cavity, gap, or space in a tissue (¶ [0098]). Thus, it would have been obvious to have inserted the tissue matrix flakes into an anatomical site in order to use the tissue matrix flakes to repair tissues as taught by Owens et al. Pedrozo et al. disclose wherein tissue scaffolds can be used in cosmetic injectable gel (¶ [0020]). Therefore, it would have been obvious to have formulated a flowable tissue matrix in order to use it in cosmetic injectable gels as taught by Pedrozo et al.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 1-21 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TRACY LIU/Primary Examiner, Art Unit 1612